t c summary opinion united_states tax_court joe stewart petitioner v commissioner of internal revenue respondent docket no 21262-07s filed date joe stewart pro_se g chad barton for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code the issue for decision is whether for petitioner is entitled to relief from joint_and_several_liability under sec_6015 background the parties have stipulated some facts which we incorporate by this reference when he petitioned the court petitioner resided in arkansas during petitioner resided with his then wife edith stewart ms stewart that summer after discussing the matter with petitioner ms stewart went to work full time for a medical clinic in a town about hours from their home her weekly routine was to leave home on sunday evening or monday morning stay in the town where she worked during the week and return home on friday afternoon in date she stopped working for the clinic the clinic paid ms stewart dollar_figure per hour plus expenses during her compensation totaled dollar_figure on their joint federal_income_tax return petitioner and ms stewart failed to report this dollar_figure of compensation by notice_of_deficiency respondent determined that this omission gave rise to a dollar_figure deficiency and a dollar_figure accuracy-related_penalty under sec_6662 no tax_court petition was filed in response to the notice_of_deficiency after respondent had assessed these liabilities petitioner submitted to respondent form_8857 request for innocent spouse relief in a cover letter petitioner’s representative asserted that petitioner was unaware of the tax understatement when he signed the joint_return and that he received no direct benefit from the unreported income respondent’s agents requested information from petitioner with respect to his request for relief but petitioner failed to respond respondent’s agents also requested information from ms stewart who responded in a questionnaire under penalties of perjury that petitioner was aware of the income she had earned at the medical clinic in and that he had used the unreported income to pay their joint living_expenses and to purchase tools for personal_use she indicated on the questionnaire that neither she nor petitioner had reviewed their joint_return before signing it in his final_determination respondent denied petitioner’s request for innocent spouse relief on the ground that you did not respond to our request for additional information discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due on their aggregate income sec_6013 an individual may seek relief from joint_and_several_liability under sec_6015 which offers three avenues of possible relief under subsections b c and f in general sec_6015 provides full or apportioned relief from joint_and_several_liability sec_6015 provides proportionate tax relief to divorced or separated taxpayers and in certain circumstances sec_6015 provides equitable relief if relief is not available under sec_6015 or c if the commissioner denies a taxpayer’s request for relief under sec_6015 the taxpayer may petition this court to review the determination sec_6015 in support of his requested relief petitioner asserts that ms stewart took care of all family finances that he had no control_over her actions and that he was unaware of any wrong doing petitioner has stipulated however that he knew that ms stewart worked full time at the clinic earning dollar_figure an hour we conclude that when he signed the joint_return petitioner had actual knowledge of the income that gave rise to the deficiency consequently he is not entitled to relief under sec_6015 or c see sec_6015 c c a taxpayer who does not qualify for relief under sec_6015 or c can be relieved from joint_and_several_liability pursuant to sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency in determining the appropriate relief available under sec_6015 we apply a de novo scope and standard of review see porter v commissioner t c revproc_2003_61 2003_2_cb_296 prescribes guidelines for determining whether an individual qualifies for relief under sec_6015 under these guidelines petitioner’s knowledge of the income giving rise to the deficiency weighs strongly against granting relief see revproc_2003_61 sec_4 a iii b c b pincite the record fails to establish counterbalancing factors that are particularly compelling id in fact petitioner has offered little more information in this proceeding to support his request for relief than he offered in the administrative_proceeding in which he failed to respond to requests for additional information it is unclear from the record whether petitioner might have received significant benefit from the unreported income beyond normal support the record does not suggest however that petitioner was subject_to abuse that he will suffer economic hardship if relief is denied or that ms stewart has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement see revproc_2003_61 sec_4 a ii iv v b i c b pincite in the final analysis petitioner’s plea for relief appears to rest largely on an assertion that he relied upon his ex-wife to make sure that her income was properly reported on their joint_return such an assertion even if true is inadequate to establish his entitlement to relief from joint_and_several_liability particularly in the light of his knowledge of the income giving rise to the deficiency we sustain respondent’s determination that petitioner is not entitled to relief pursuant to sec_6015 to reflect the foregoing decision will be entered for respondent
